Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 1 of
                                      10




                    EXHIBIT A
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 2 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000005
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 3 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000006
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 4 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000007
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 5 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000008
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 6 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000009
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 7 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000010
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 8 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000011
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 9 of
                                      10




   CONFIDENTIAL                                                   MILSTEAD000012
Case 1:17-cv-00693-WJM-SKC Document 116-1 Filed 07/29/19 USDC Colorado Page 10 of
                                       10




   CONFIDENTIAL                                                   MILSTEAD000013
